Citation Nr: 0908130	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-35 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1965 to April 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law 
Judge in March 2008.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  A chronic low back disorder, a bilateral knee disorder, 
hearing loss, and tinnitus were not manifest during service.

2.  Lumbar spine and knee pathology, hearing loss and 
tinnitus were not identified until years following service.

3.  Current low back and bilateral knee disorders, and 
hearing loss, and tinnitus are unrelated to service.

4.  Hearing loss was not manifest within one year of 
separation from service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  A left knee disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

3.  A right ankle disorder was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

4.  A bilateral hearing loss disability was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103(a), 5103A  (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

5.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disorder

The Veteran seeks service connection for a low back disorder.  
Specifically, he testified at his March 2008 Board hearing 
that his back problems began while stationed at Fort Jackson 
for basic combat training in 1965, with continuing 
symptomatology ever since.  He claims that he received 
treatment for his back at the Hoffa Medical Center in San 
Juan, Puerto Rico, from 1968 to 1998, although those records 
were destroyed by a hurricane in 1998.  He further testified 
that a VA physician informed him that his back condition was 
related to service.  

Service treatment records do not reveal complaints of, 
treatment for, or diagnoses of a low back condition.  
Significantly, on his March 1967 Report of Medical History at 
separation, he self-reported that he never suffered from 
arthritis, rheumatism, or recurrent back pain.  Similarly, 
his March 1967 Report of Medical Examination at separation 
indicated that his spine and other musculoskeletal systems 
were within normal limits.  Therefore, the evidence does not 
show a chronic low back disorder in service.

Next, post-service evidence does not reflect low back 
symptomatology for many years after service discharge.  As 
indicated above, the Veteran claimed to receive post-service 
treatment for his low back at the Hoffa Medical Center 
starting in 1968.  However, in March 2006 correspondence, the 
Medical Director indicated that treatment records had been 
destroyed by a hurricane in 1998.  

The first objective indication of a chronic back disorder 
associated with the claims folder appears in a February 1990 
X-ray of the lumbosacral spine, which revealed straightening 
suggestive of paravertebral muscle spasm, as well as 
bilateral sacralization and spina bifida occulta defect at 
L5.  In addition, a July 1990 document from the Puerto Rico 
State Insurance Fund Corporation indicated that the Veteran 
developed a back ache after lifting a box.  

A February 1999 document from the State Insurance Fund 
Corporation indicated that magnetic resonance imaging (MRI) 
revealed a herniated nucleus pulposus at L3-L4 and L4-L5 
which was linked to his job.  VA treatment records dated from 
2002 to 2005 reveal complaints of low back pain and a 
diagnosis of lumbar disc disease.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1967) and initial 
documented symptoms related to a low back disorder in 
approximately 1990 (nearly a 25-year gap).  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
Veteran's claimed disorders to active duty, despite his 
contentions to the contrary.    

The Veteran was afforded a VA spine examination in March 
2007.  After diagnosing the Veteran with lumbar degenerative 
disc disease without significant radiculopathy, the examiner 
opined that his intervertebral disc disease with moderate 
mechanical low back pain was not caused by or a result of 
trauma sustained in service.  

Rather, the examiner concluded that he had a congenital 
deformity consisting of sacralization of the L5 vertebra with 
obliteration of the L5-S1 disc space, and that his remaining 
degenerative disc disease was most likely caused by or a 
result of the normal aging process compounded by his 
preexisting congenital defect.  The examiner opined his 
preexisting congenital defect was neither aggravated nor made 
worse by his 2-year tour of duty.  There is no contradicting 
evidence of record.

In the absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, and the absence of a medical nexus, service 
connection is not warranted for a low back disorder.

Bilateral Knee Disorder

The Veteran seeks service connection for a left and right 
knee disorders.  Specifically, he testified at his March 2008 
Board hearing that his knee problems began while stationed at 
Fort Jackson in 1965 when he was forced to carry a mattress 
on his back during basic training.  He further testified that 
his knee problem was exacerbated while performing parachuting 
jumps.  He claims that he received treatment for his knees at 
the Hoffa Medical Center in San Juan, Puerto Rico, from 1968 
to 1998, although those records were destroyed by a hurricane 
in 1998.

Service treatment records reveal a single instance of 
treatment for bilateral knee pain in March 1965.  There was 
no swelling, redness, effusion, or limitation of motion.  His 
X-rays were negative, and he was diagnosed with bilateral 
knee strain.  However, on his March 1967 Report of Medical 
History at separation, he self-reported that he never 
suffered from arthritis, bone or joint deformity, or a trick 
or locked knee.  

Similarly, his March 1967 Report of Medical Examination at 
separation indicated that his musculoskeletal system and 
lower extremities were within normal limits.  These reports 
suggest that his single documentation of in-service bilateral 
knee pain was acute and transitory rather than chronic in 
nature.

Next, post-service evidence does not reflect bilateral knee 
symptomatology for many years after service discharge.  VA 
treatment records dated from 2002 to 2005 reveal that range 
of motion of the bilateral knees was intact, with no motor or 
sensory deficits.  However, X-rays taken in March 2007 
revealed bilateral patellofemoral arthritis of the knees.  

Again, the Board emphasizes the multi-year gap between 
discharge from active duty service (1967) and initial 
documented symptoms related to the knees in 2007 (a 40-year 
gap).  As such, the evidence does not support the claim based 
on continuity of symptomatology.  See Maxson, 230 F.3d at 
1333; Mense, 1 Vet. App. at 356.

As to medical nexus, the Board finds that the weight of the 
medical evidence does not attribute the Veteran's claimed 
disorders to active duty, despite his contentions to the 
contrary.  Specifically, he was afforded a VA joints 
examination in March 2007.  After diagnosing bilateral 
patellofemoral arthritis of the knees, the examiner opined 
that the Veteran's disorder was not caused by or a result of 
in-service trauma and was most likely caused by or a result 
of the normal aging process.  There is no contradictory 
evidence of record.

In the absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, and the absence of a medical nexus, service 
connection is not warranted for a bilateral knee disorder.

Bilateral Hearing Loss and Tinnitus

The Veteran also seeks service connection for bilateral 
hearing loss and tinnitus.  Specifically, he testified at his 
March 2008 Board hearing that his current hearing loss and 
tinnitus stem from in-service noise exposure.  Specifically, 
he testified that he was an assistant gunner for 81-
millimeter Mortars and regularly fired M16 rifles and .45 
caliber pistols without ear protection.  He claims that he 
first became aware of his hearing loss and tinnitus in 1968 
when his civilian employer noticed a hearing impairment.  

In addition to the laws and regulations cited above, service 
connection for impaired hearing shall not be established 
unless hearing status meets certain pure tone and speech 
criteria.  38 C.F.R. § 3.385 (2008).  For purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

Further, to establish service connection for hearing loss 
disability, the Veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Initially, the Board finds that the Veteran's hearing loss 
meets the pure tone criteria for impaired hearing for VA 
compensation purposes under 38 C.F.R. § 3.385 (2008).  On the 
most recent authorized audiological evaluation in June 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
70
65
60
65
LEFT
30
65
60
55
65

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and of 40 percent in the left ear.  
The clinical assessment was bilateral tinnitus, mild to 
severe right ear sensorineural hearing loss, and normal to 
moderately severe left ear sensorineural hearing loss.

Nonetheless, having carefully considered the evidence 
pertaining to these claims, the Board has concluded that 
service connection is not warranted for bilateral hearing 
loss disability and tinnitus.  In this regard, the Board 
notes that there is no competent evidence of hearing loss 
disability or tinnitus until many years after service.  

The Veteran's service treatment records are silent regarding 
any diagnosis, complaint, or abnormal finding pertaining to 
his hearing acuity.  Significantly, on his March 1967 Report 
of Medical History at separation, he self-reported that he 
never suffered from ear trouble or hearing loss.  Similarly, 
his March 1967 Report of Medical Examination at separation 
indicated that his ears and auditory acuity were within 
normal limits.  The Veteran's DD Form 214 indicates he served 
in the infantry where he was recognized as an expert 
rifleman.  

While the Veteran has claimed that he noticed decreased 
hearing acuity and tinnitus as early as 1965, the record does 
not objectively demonstrate hearing loss until a VA audiology 
evaluation dated in 2003.  He has not identified any specific 
evidence demonstrating hearing loss or tinnitus prior to that 
time.  

As to continuity, the Board emphasizes the multi-year gap 
between discharge from active duty service (1967) and initial 
documented symptoms related to hearing loss in 2003 (a 35+-
year gap).  As such, the evidence does not support the claim 
based on continuity of symptomatology.  See Maxson, 230 F.3d 
at 1333; Mense, 1 Vet. App. at 356.

Next, the Veteran was afforded a VA audiology examination in 
March 2005, in which the examiner opined that he did not feel 
that the hearing loss was as likely as not related to his 
military service.  Furthermore, the Veteran denied having 
tinnitus at this time.  

He was afforded a second VA audiology examination in June 
2007, in which the examiner opined that his bilateral hearing 
loss and tinnitus were less likely as not caused by or a 
result of an in-service event or military noise exposure.  
Rather, it appeared more likely that his current hearing loss 
and tinnitus were pos-service occurrences more likely due to 
non-military etiologies such as heredity, aging, and civilian 
noise exposure as a truck driver.  

In the absence of competent, credible evidence of a chronic 
disability in service or within any presumptive period 
thereafter, lack of continuity of relevant symptomatology, 
and the absence of a medical nexus, service connection is not 
warranted for bilateral hearing loss or tinnitus.

With respect to all the claims, in addition to the documented 
post-service treatment records, the evidence includes 
statements from the Veteran asserting continuity of symptoms.  
The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of continued problems since active service is inconsistent 
with the other evidence of record.  Indeed, while he stated 
that his disorders began in service, the separation 
examination was absent of any complaints.  Moreover, the 
post-service evidence does not reflect symptoms consistent 
with a low back disorder until 1990 (23 years after 
discharge), knee disorders until 2007 (40 years), and hearing 
loss and tinnitus until 2003 (36 years).  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for the disorders on 
appeal following active duty discharge and finds his 
recollections as to symptoms experienced in the distant past, 
made in connection with a claim for benefits, to be less 
probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.

The Board has also considered the Veteran's statements 
regarding a medical nexus between his claims and active duty.  
To that end, competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In sum, the Board has carefully weighed the evidence of 
record, the Veteran's statements, the VA and private 
treatment records, in light of the applicable law, and finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  As the weight of medical evidence fails to 
support the Veteran's claims for service connection, the 
Board is unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in September 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records, VA treatment records, state social 
security records, and private treatment records.  

Further, the Veteran submitted additional records and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge in 
March 2008.  Next, specific medical opinions pertinent to the 
issues on appeal were obtained in March 2005, March 2007, and 
June 2007.  

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a low back disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


